Exhibit 10.1
Execution Copy
Ferrellgas Partners, L.P.
4,500,000 Common Units
Representing Limited Partner Interests
Underwriting Agreement
February 3, 2009

 



--------------------------------------------------------------------------------



 



Underwriting Agreement
February 3, 2009
UBS Securities LLC
Barclays Capital Inc.
Wachovia Capital Markets, LLC
     as Representatives of the several Underwriters
     listed in Schedule A hereto
c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171-0026
Ladies and Gentlemen:
          Ferrellgas Partners, L.P., a Delaware limited partnership (the
“Partnership”), proposes to issue and sell to the underwriters named in
Schedule A attached hereto (the “Underwriters”), for whom UBS Securities LLC
(“UBS”), Barclays Capital Inc. and Wachovia Capital Markets, LLC are acting as
the representatives (the “Representatives”), an aggregate of 4,500,000 common
units (the “Firm Units”) representing limited partner interests in the
Partnership (“Common Units”). In addition, the Partnership proposes to grant to
the Underwriters the option to purchase from the Partnership up to an additional
675,000 Common Units (the “Additional Units”), solely for the purpose of
covering over-allotments. The Firm Units and the Additional Units are
hereinafter collectively referred to as the “Units.” The Units are described in
the Prospectus which is referred to below.
          This agreement (the “Agreement”) is to confirm the agreement among the
Partnership, Ferrellgas, L.P., a Delaware limited partnership (the “Operating
Partnership”), and Ferrellgas, Inc., a Delaware corporation and the general
partner of the Partnership and the Operating Partnership (the “General Partner”
and, together with the Partnership and the Operating Partnership, the
“Ferrellgas Parties”), on the one hand, and the Underwriters, on the other hand,
concerning the purchase of the Units from the Partnership by the Underwriters.
          The Partnership has prepared and filed, in accordance with the
provisions of the Securities Act of 1933, as amended, and the rules and
regulations thereunder (collectively, the “Act”), with the Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3
(File No. 333-132337) under the Act, including a prospectus, which registration
statement incorporates by reference documents which the Partnership has filed,
or will file, in accordance with the provisions of the Securities Exchange Act
of 1934, as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). Such registration statement has become effective under the Act.
          Except where the context otherwise requires, “Registration Statement,”
as used herein, means the registration statement Form S-3 (File No. 333-132337),
as amended at the time of such registration statement’s effectiveness for
purposes of Section 11 of the Act, as such

 



--------------------------------------------------------------------------------



 



section applies to the respective Underwriters (the “Effective Time”), including
(i) all documents filed as a part thereof or incorporated or deemed to be
incorporated by reference therein, (ii) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Act, to be part of the registration statement
at the Effective Time, and (iii) any registration statement filed to register
the offer and sale of Units pursuant to Rule 462(b) under the Act.
          The Partnership has furnished to the Representatives, for use by the
Underwriters and by dealers in connection with the offering of the Units, copies
of one or more preliminary prospectus supplements, and the documents
incorporated by reference therein, relating to the Units. Except where the
context otherwise requires, “Pre-Pricing Prospectus,” as used herein, means each
such preliminary prospectus supplement, in the form so furnished, including any
basic prospectus (whether or not in preliminary form) furnished to the
Representatives by the Partnership and attached to or used with such preliminary
prospectus supplement. Except where the context otherwise requires, “Basic
Prospectus,” as used herein, means any such basic prospectus and any basic
prospectus furnished to the Representatives by the Partnership and attached to
or used with the Prospectus Supplement (as defined below).
          Except where the context otherwise requires, “Prospectus Supplement,”
as used herein, means the final prospectus supplement relating to the Units
filed by the Partnership with the Commission pursuant to Rule 424(b) under the
Act on or before the second business day after the date hereof (or such earlier
time as may be required under the Act) and in the form furnished by the
Partnership to the Representatives for use by the Underwriters and by dealers in
connection with the offering of the Units.
          Except where the context otherwise requires, “Prospectus,” as used
herein, means the Prospectus Supplement together with the Basic Prospectus
attached to or used with the Prospectus Supplement.
          “Permitted Free Writing Prospectuses,” as used herein, means the
documents listed on Schedule B-1 attached hereto and each “road show” (as
defined in Rule 433 under the Act), if any, related to the offering of the Units
contemplated hereby that is a “written communication” (as defined in Rule 405
under the Act). The Underwriters have not offered or sold and will not offer or
sell, without the Partnership’s consent, any Units by means of any “free writing
prospectus” (as defined in Rule 405 under the Act) that is required to be filed
by the Underwriters with the Commission pursuant to Rule 433 under the Act,
other than a Permitted Free Writing Prospectus.
          “Covered Free Writing Prospectuses,” as used herein, means (i) each
“issuer free writing prospectus” (as defined in Rule 433 under the Act), if any,
relating to the Units that is not a Permitted Free Writing Prospectus and
(ii) each Permitted Free Writing Prospectus.
          “Disclosure Package,” as used herein, means any Pre-Pricing Prospectus
or Basic Prospectus, in either case together with any combination of one or more
of the Permitted Free Writing Prospectuses, if any, and the information set
forth on Schedule B-2 attached hereto.

- 2 -



--------------------------------------------------------------------------------



 



          Any reference herein to the Registration Statement, any Basic
Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the documents, if any, incorporated by reference, or deemed to be
incorporated by reference, therein (the “Incorporated Documents”), including,
unless the context otherwise requires, the documents, if any, filed as exhibits
to such Incorporated Documents. Any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, any
Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the filing of any document under the Exchange Act on or after the
initial effective date of the Registration Statement, or the date of such Basic
Prospectus, such Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or such Permitted Free Writing Prospectus, as the case may be, and
deemed to be incorporated therein by reference.
          As used in this Agreement, “business day” shall mean a day on which
the New York Stock Exchange (the “NYSE”) is open for trading. The terms
“herein,” “hereof,” “hereto,” “hereinafter” and similar terms, as used in this
Agreement, shall in each case refer to this Agreement as a whole and not to any
particular section, paragraph, sentence or other subdivision of this Agreement.
The term “or,” as used herein, is not exclusive.
          The Ferrellgas Parties and the Underwriters agree as follows:
     1. Sale and Purchase. Upon the basis of the representations and warranties
and subject to the terms and conditions herein set forth, the Partnership agrees
to issue and sell to the respective Underwriters, and each of the Underwriters,
severally and not jointly, agrees to purchase from the Partnership, the number
of Firm Units set forth opposite the name of such Underwriter in Schedule A
attached hereto, subject to adjustment in accordance with Section 8 hereof, in
each case at a purchase price of $14.01 per Unit. The Partnership is advised by
the Representatives that the Underwriters intend (i) to make a public offering
of their respective portions of the Firm Units as soon after the effectiveness
of this Agreement as in their judgment is advisable and (ii) initially to offer
the Firm Units upon the terms set forth in the Prospectus. The Representatives
may from time to time increase or decrease the public offering price after the
initial public offering to such extent as they may determine.
          In addition, the Partnership hereby grants to the several Underwriters
the option (the “Over-Allotment Option”) to purchase, and upon the basis of the
representations and warranties and subject to the terms and conditions herein
set forth, the Underwriters shall have the right to purchase, severally and not
jointly, from the Partnership, ratably in accordance with the number of Firm
Units to be purchased by each of them, all or a portion of the Additional Units
as may be necessary to cover over-allotments made in connection with the
offering of the Firm Units, at the same purchase price per Unit to be paid by
the Underwriters to the Partnership for the Firm Units. The Over-Allotment
Option may be exercised by the Representatives on behalf of the several
Underwriters at any time and from time to time on or before the thirtieth day
following the date of the Prospectus Supplement, by written notice to the
Partnership. Such notice shall set forth the aggregate number of Additional
Units as to which the Over-Allotment

- 3 -



--------------------------------------------------------------------------------



 



Option is being exercised and the date and time when the Additional Units are to
be delivered (any such date and time being herein referred to as an “additional
time of purchase”); provided, however, that no additional time of purchase shall
be earlier than the “time of purchase” (as defined below) nor earlier than the
second business day after the date on which the Over-Allotment Option shall have
been exercised nor later than the tenth business day after the date on which the
Over-Allotment Option shall have been exercised. The number of Additional Units
to be sold to each Underwriter shall be the number which bears the same
proportion to the aggregate number of Additional Units being purchased as the
number of Firm Units set forth opposite the name of such Underwriter on
Schedule A attached hereto bears to the total number of Firm Units, subject, in
each case, to such adjustment as the Representatives may determine to eliminate
fractional Units and subject to adjustment in accordance with Section 8 hereof.
     2. Payment and Delivery. Payment of the purchase price for the Firm Units
shall be made to the Partnership by Federal Funds wire transfer against
electronic delivery of the Firm Units in book entry form to the Representatives
through the facilities of The Depository Trust Company (“DTC”) for the
respective accounts of the Underwriters. Such payment and delivery shall be made
at 9:00 A.M., Houston, Texas time, on February 6, 2009 (the “Closing Date”)
(unless another time shall be agreed to by the Representatives and the
Partnership or unless postponed in accordance with the provisions of Section 8
hereof). The time at which such payment and delivery are to be made is
hereinafter sometimes called the “time of purchase.” Electronic transfer of the
Firm Units shall be made to the Representatives at the time of purchase in such
names and in such denominations as they shall specify.
          Payment of the purchase price for the Additional Units shall be made
at the additional time of purchase in the same manner and at the same office and
time of day as the payment for the Firm Units. Electronic transfer of the
Additional Units shall be made to the Representatives at the additional time of
purchase in such names and in such denominations as they shall specify.
          Delivery of the documents described in Section 6 hereof with respect
to the purchase of the Firm Units and any purchase of Additional Units shall be
made at the offices of Andrews Kurth LLP, at 600 Travis, Suite 4200, Houston,
Texas, at 9:00 A.M., Houston, Texas time, on the Closing Date and the date of
the closing of any purchase of Additional Units.
     3. Representations and Warranties of the Ferrellgas Parties. Each of the
Ferrellgas Parties, jointly and severally, represents and warrants to and agrees
with each of the Underwriters that:
     (a) Effectiveness of the Registration Statement. The Registration Statement
has heretofore become effective under the Act or, with respect to any
registration statement to be filed to register the offer and sale of Units
pursuant to Rule 462(b) under the Act, will be filed with the Commission and
become effective under the Act no later than 10:00 P.M., New York City time, on
the date of determination of the public offering price for the Units; no stop
order of the Commission preventing or suspending the use of any Basic
Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus, or the effectiveness of the

- 4 -



--------------------------------------------------------------------------------



 



Registration Statement, has been issued, and no proceedings for such purpose
have been instituted or, to the Ferrellgas Parties’ knowledge, are contemplated
by the Commission;
     (b) Compliance with the Act; No Material Misstatements or Omissions. The
Registration Statement complied when it became effective, complies as of the
date hereof and, as amended or supplemented, at the time of purchase, each
additional time of purchase, if any, and at all times during which a prospectus
is required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Units, will comply, in all material respects, with the requirements of the Act;
the conditions to the use of Form S-3 in connection with the offering and sale
of the Units as contemplated hereby have been satisfied; the Registration
Statement constitutes an “automatic shelf registration statement” (as defined in
Rule 405 under the Act); the Ferrellgas Parties have not received from the
Commission a notice, pursuant to Rule 401(g)(2), of objection to the use of the
automatic shelf registration statement form; as of the determination date
applicable to the Registration Statement (and any amendment thereof) and the
offering contemplated hereby, and as of each time, if any, an “offer by or on
behalf of” (within the meaning of Rule 163 under the Act) the Partnership was
made prior to the initial filing of the Registration Statement, the Partnership
is and was a “well-known seasoned issuer” as defined in Rule 405 under the Act;
the Registration Statement meets, and the offering and sale of the Units as
contemplated hereby complies with, the requirements of Rule 415 under the Act
(including, without limitation, Rule 415(a)(5) under the Act); the Registration
Statement did not, as of the Effective Time, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; each Pre-Pricing
Prospectus complied at the time it was filed with the Commission, and complies
as of the date hereof, in all material respects, with the requirements of the
Act; at no time during the period that begins on the earlier of the date of such
Pre-Pricing Prospectus and the date such Pre-Pricing Prospectus was filed with
the Commission and ends at the time of purchase did or will any Pre-Pricing
Prospectus, as then amended or supplemented, include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and at no time during
such period did or will any Pre-Pricing Prospectus, as then amended or
supplemented, together with any combination of one or more of the then issued
Permitted Free Writing Prospectuses, if any, include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; each Basic Prospectus
complied as of its date and the date it was filed with the Commission, complies
as of the date hereof and, at the time of purchase, each additional time of
purchase, if any, and at all times during which a prospectus is required by the
Act to be delivered (whether physically or through compliance with Rule 172
under the Act or any similar rule) in connection with any sale of Units, will
comply, in all material respects, with the requirements of the Act; at no time
during the period that begins on the earlier of the date of such Basic
Prospectus and the date such Basic Prospectus was filed with the Commission and
ends at the time of purchase did or will any Basic Prospectus, as then amended
or supplemented, include an

- 5 -



--------------------------------------------------------------------------------



 



untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and at no
time during such period did or will any Basic Prospectus, as then amended or
supplemented, together with any combination of one or more of the then issued
Permitted Free Writing Prospectuses, if any, include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; each of the Prospectus
Supplement and the Prospectus will comply, as of the date of the Prospectus
Supplement, the date that it is filed with the Commission, the time of purchase,
each additional time of purchase, if any, and at all times during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Units, in all material respects, with the requirements of the Act
(in the case of the Prospectus, including, without limitation, Section 10(a) of
the Act); at no time during the period that begins on the earlier of the date of
the Prospectus Supplement and the date the Prospectus Supplement is filed with
the Commission and ends at the later of the time of purchase, the latest
additional time of purchase, if any, and the end of the period during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Units did or will the Prospectus Supplement or the Prospectus, as
then amended or supplemented, include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; at no time during the period that begins
on the date of the earliest use of any Permitted Free Writing Prospectus and
ends at the time of purchase did or will any Permitted Free Writing Prospectus
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or conflict with the information contained in the Registration
Statement, any Pre-Pricing Prospectus, the Prospectus Supplement or the
Prospectus; provided, however, that the Ferrellgas Parties make no
representation or warranty in this Section 3(b) with respect to any statement
contained in the Registration Statement, any Pre-Pricing Prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
in reliance upon and in conformity with information concerning an Underwriter
and furnished in writing by or on behalf of such Underwriter through the
Representatives to the Partnership expressly for use in the Registration
Statement, such Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or such Permitted Free Writing Prospectus; and each Incorporated
Document, at the time such document was filed, or will be filed, with the
Commission or at the time such document became or becomes effective, as
applicable, complied or will comply, in all material respects, with the
requirements of the Exchange Act and did not or will not, as applicable, include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

- 6 -



--------------------------------------------------------------------------------



 



     (c) Other Offering Documents. Prior to the execution of this Agreement, the
Partnership has not, directly or indirectly, offered or sold any Units by means
of any “prospectus” (within the meaning of the Act) or used any “prospectus”
(within the meaning of the Act) in connection with the offer or sale of the
Units, in each case other than the Pre-Pricing Prospectuses and the Permitted
Free Writing Prospectuses, if any; the Partnership has not, directly or
indirectly, prepared, used or referred to any Permitted Free Writing Prospectus
except in compliance with Rule 163 or with Rules 164 and 433 under the Act;
assuming that any such Permitted Free Writing Prospectus is so used or referred
to after the Registration Statement was filed with the Commission (and after
such Permitted Free Writing Prospectus was, if required pursuant to Rule 433(d)
under the Act, filed with the Commission), the use of or reference to any
Permitted Free Writing Prospectus by any Underwriter will satisfy the provisions
of Rule 164 and Rule 433 (without reliance on subsections (b), (c) and (d) of
Rule 164); the conditions set forth in one or more of subclauses (i) through
(iv), inclusive, of Rule 433(b)(1) under the Act are satisfied, and the
Registration Statement, as initially filed with the Commission, includes a
prospectus that, other than by reason of Rule 433 or Rule 431 under the Act,
satisfies the requirements of Section 10 of the Act; neither the Partnership nor
the Underwriters are disqualified, by reason of subsection (f) or (g) of
Rule 164 under the Act, from using, in connection with the offer and sale of the
Units, “free writing prospectuses” (as defined in Rule 405 under the Act)
pursuant to Rules 164 and 433 under the Act; the Partnership is not an
“ineligible issuer” (as defined in Rule 405 under the Act) as of the eligibility
determination date for purposes of Rules 164 and 433 under the Act with respect
to the offering of the Units contemplated hereby, without taking into account
any determination by the Commission pursuant to Rule 405 under the Act that it
is not necessary under the circumstances that the Partnership be considered an
“ineligible issuer”; and the parties hereto agree and understand that the
content of any and all “road shows” (as defined in Rule 433 under the Act)
related to the offering of the Units contemplated hereby is solely the property
of the Partnership;
     (d) FINRA Exemption. In accordance with Conduct Rule 2710(b)(7)(C)(i) of
the Financial Industry Regulatory Authority, Inc. (“FINRA”), the offering of the
Units has been registered with the Commission on Form S-3 under the Act pursuant
to the standards for such Form S-3 prior to October 21, 1992 and offered
pursuant to Rule 415 adopted under the Act;
     (e) Formation and Qualification of the General Partner. The General Partner
has been duly incorporated and is validly existing and in good standing as a
corporation under the laws of the state of Delaware, with full corporate power
and authority to own or lease its properties, to conduct its business and to act
as the general partner of the Partnership and the Operating Partnership, in each
case as described in the Disclosure Package and the Prospectus, and has been
duly qualified or registered as a foreign corporation for the transaction of
business in, and is in good standing under the laws of, each jurisdiction in
which its ownership or lease of property or conduct of business requires such
qualification or registration (as set forth in Schedule C attached hereto),
except for any such failures to be so qualified or registered and in good
standing that would not, individually or in the aggregate, (i) reasonably be
expected to have a material

- 7 -



--------------------------------------------------------------------------------



 



adverse effect upon the business, prospects, condition (financial or otherwise),
assets or results of operations of the Ferrellgas Parties, taken as a whole (a
“Material Adverse Effect”), or (ii) subject the Partnership or the holders of
Common Units to any material liability or disability;
     (f) Formation and Qualification of the Partnership and the Operating
Partnership. Each of the Partnership and the Operating Partnership has been duly
formed and is validly existing and in good standing as a limited partnership
under the Delaware Revised Uniform Limited Partnership Act (the “Delaware Act”),
with full partnership power and authority to own or lease its properties and to
conduct its business, in each case as described in the Disclosure Package and
the Prospectus, and has been duly qualified or registered as a foreign limited
partnership for the transaction of business in, and is in good standing under
the laws of, each jurisdiction in which its ownership or lease of property or
conduct of business requires such qualification or registration (as set forth in
Schedule C attached hereto), except for any such failures to be so qualified or
registered and in good standing that would not, individually or in the
aggregate, (i) reasonably be expected to have a Material Adverse Effect or
(ii) subject the Partnership or the holders of Common Units to any material
liability or disability;
     (g) Ownership of the General Partner. Ferrell Companies, Inc. (“FCI”) is
the sole stockholder of the General Partner, holding 100% of the issued and
outstanding shares of capital stock of the General Partner; such shares of
capital stock have been duly authorized and validly issued and are fully paid
and non-assessable; and FCI owns such             shares of capital stock free
and clear of all liens, encumbrances, charges or claims (“Liens”) (except for
any such Liens that are not, individually or in the aggregate, material to the
ownership, use or value of such shares of capital stock or as disclosed in
Disclosure Package and the Prospectus);
     (h) General Partner Interest in the Partnership. The General Partner is the
sole general partner of the Partnership, with a general partner interest in the
Partnership of 1.0%, and holds all of the incentive distribution rights of the
Partnership (the “Incentive Distribution Rights”); such general partner interest
and Incentive Distribution Rights have been duly authorized and validly issued
in accordance with the Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended (as it may be further amended and/or
restated at or prior to the time of purchase or any additional time of purchase,
the “Partnership Agreement”) and are fully paid (to the extent required by the
Partnership Agreement); and the General Partner owns such general partner
interest and Incentive Distribution Rights free and clear of all Liens (except
(i) for any such Liens that are not, individually or in the aggregate, material
to the ownership, use or value of such general partner interest, (ii) as
disclosed in Disclosure Package and the Prospectus or (iii) for restrictions on
transferability contained in the Partnership Agreement);
     (i) Limited Partner Interests in the Partnership. The limited partners of
the Partnership hold Common Units in the Partnership representing an aggregate
99.0% limited partner interest; such limited partner interest consists of (as of
February 3, 2009

- 8 -



--------------------------------------------------------------------------------



 



and excluding the Units) (i) 38,531,362 publicly-traded Common Units
(representing an approximate 61% limited partner interest), (ii) 20,327,666
Common Units (representing an approximate 32% limited partner interest) owned by
Ferrell Companies, Inc., (iii) 4,333,475 Common Units (representing an
approximate 7% limited partner interest) beneficially owned by James E. Ferrell,
(iv) 195,686 Common Units (representing an a less than 1% limited partner
interest) owned by FCI Trading Corp. and (v) 51,204 Common Units (representing a
less than 1% limited partner interest) owned by Ferrell Propane, Inc. (such
Common Units, collectively, the “Existing Units”); the Existing Units are the
only limited partner interests of the Partnership that are issued and
outstanding; all of the Existing Units have been duly authorized and validly
issued in accordance with the Partnership Agreement and are fully paid and
non-assessable (except as non-assessability may be affected by certain
provisions of the Delaware Act); and all of the Existing Units have been issued
in compliance with all applicable securities laws and were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right;
     (j) General Partner Interest in the Operating Partnership. The General
Partner is the sole general partner of the Operating Partnership, with a general
partner interest in the Operating Partnership of 1.0101%; such general partner
interest has been duly authorized and validly issued in accordance with the
Third Amended and Restated Agreement of Limited Partnership of the Operating
Partnership (as it may be further amended and/or restated at or prior to the
time of purchase or any additional time of purchase, the “Operating Partnership
Agreement”) and is fully paid (to the extent required by the Operating
Partnership Agreement); and the General Partner owns such general partner
interest free and clear of all Liens (except (i) for any such Liens that are
not, individually or in the aggregate, material to the ownership, use or value
of such general partner interest, (ii) as disclosed in Disclosure Package and
the Prospectus or (iii) for restrictions on transferability contained in the
Operating Partnership Agreement);
     (k) Limited Partner Interest in the Operating Partnership. The Partnership
is the sole limited partner of the Operating Partnership, with a limited partner
interest of 98.9899%; such limited partner interest has been duly authorized and
validly issued in accordance with the Operating Partnership Agreement and is
fully paid and non-assessable (except as such non-assessability may be affected
by certain provisions of the Delaware Act); and the Partnership owns such
limited partner interest free and clear of all Liens (except (i) for any such
Liens that are not, individually or in the aggregate, material to the ownership,
use or value of such limited partner interest, (ii) as disclosed in Disclosure
Package and the Prospectus or (iii) restrictions on transferability contained in
the Operating Partnership Agreement). No options, warrants or other rights to
purchase, agreements or other obligations to issue or rights to convert any
obligation into any equity interest in the Operating Partnership are
outstanding, and there are no restrictions upon the voting or transfer of any
limited partner interests in the Operating Partnership;
     (l) Subsidiaries. None of the Ferrellgas Parties has any subsidiaries
(other than the Partnership and the Operating Partnership) that, individually or
considered as a whole, would be deemed to be a “significant subsidiary” (as
defined in Rule 405 under the Act);

- 9 -



--------------------------------------------------------------------------------



 



     (m) NYSE Listing. The Units are duly listed and admitted and authorized for
trading, subject to official notice of issuance, on the NYSE; and the Ferrellgas
Parties have not received any notice from the NYSE regarding the delisting of
the Common Units from the NYSE;
     (n) Valid Issuance of the Units. The Units and the limited partner
interests represented thereby have been duly authorized in accordance with the
Partnership Agreement and, when issued and delivered to the Underwriters against
payment therefor as provided herein, will be validly issued, fully paid (to the
extent required by the Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by certain provisions of the Delaware Act);
other than the Existing Units and any Common Units that may be issued pursuant
to Section 4(p) hereof, the Units will be the only limited partner interests of
the Partnership issued and outstanding at the time of purchase and each
additional time of purchase; the issuance and delivery of the Units against
payment therefor as provided herein will not violate any restriction upon the
transfer thereof or any preemptive right, resale right, right of first refusal
or similar right existing pursuant to or under the Delaware Act, the
Partnership’s certificate of limited partnership, the Partnership Agreement or
any agreement or other instrument to which any of the Ferrellgas Parties or any
of their affiliates is a party or by which any of them may be bound or affected;
and the Units, when issued and delivered against payment therefor as provided
herein, will be free of any restriction upon the voting or transfer thereof
existing pursuant to or under the Delaware Act, the Partnership’s certificate of
limited partnership, the Partnership Agreement or any agreement or other
instrument to which any of the Ferrellgas Parties or any of their affiliates is
a party or by which any of them may be bound or affected;
     (o) Conformity of Units to Description; Unit Certificates. The Units, when
issued and delivered against payment therefor as provided herein, will conform
in all material respects to the description thereof contained or incorporated by
reference in the Registration Statement, any Pre-Pricing Prospectus, the
Preliminary Prospectus, the Prospectus and any Permitted Free Writing
Prospectuses; and the certificates for the Units are in due and proper form;
     (p) Authority and Authorization. The Ferrellgas Parties have all requisite
power and authority to execute and deliver this Agreement and perform their
obligations hereunder; the Partnership has all requisite power and authority
under the Partnership Agreement and the Delaware Act to issue, sell and deliver
the Units in accordance with and upon the terms and conditions set forth in this
Agreement, the Partnership Agreement, the Registration Statement, the Disclosure
Package, the Preliminary Prospectus and the Prospectus; and at the time of
purchase and each additional time of purchase, all partnership or corporate
action, as the case may be, required to be taken by the Ferrellgas Parties or
any of their partners or securityholders for the authorization, issuance, sale
and delivery of the Units and the consummation of the transactions contemplated
by this Agreement shall have been validly taken;

- 10 -



--------------------------------------------------------------------------------



 



     (q) Authorization, Execution and Delivery of this Agreement. This Agreement
has been duly authorized, executed and delivered by each of the Ferrellgas
Parties;
     (r) Operating Agreements. The Partnership Agreement has been duly
authorized, executed and delivered by the General Partner for itself and as
attorney-in-fact for each of the limited partners of the Partnership pursuant to
the powers of attorney granted by the Partnership Agreement, and is a valid and
legally binding agreement of the General Partner and the Partnership,
enforceable against the General Partner and the Partnership in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and the
Operating Partnership Agreement has been duly authorized, executed and delivered
by the General Partner and the Partnership and is a valid and legally binding
agreement of the General Partner and the Partnership, enforceable against the
General Partner and the Partnership in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;
     (s) Defaults. No Ferrellgas Party is in breach or violation of or in
default under (nor has any event occurred which, with notice, lapse of time or
both, would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (i) its formation, governing or other organizational
documents, (ii) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which it is a party or by which it or any of
its properties or assets may be bound or affected, (iii) any federal, state,
local or foreign law, regulation or rule, (iv) any rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the NYSE), or (v) any decree, judgment or order
applicable to it or any of its properties, except in the case of clauses
(ii) through (v) for any such breaches, violations or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, affect the validity of the Units or prevent or materially
interfere with the consummation of the transactions contemplated by this
Agreement;
     (t) Conflicts. The execution, delivery and performance of this Agreement,
the issuance and sale of the Units and the consummation of the transactions
contemplated hereby do not and will not conflict with, result in any breach or
violation of, constitute a default under (or constitute any event which, with
notice, lapse of time or both, would result in any breach or violation of,
constitute a default under or give the holder of any indebtedness (or a person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a part of such indebtedness under), or result in the
creation or imposition of a Lien on any property or assets of the Ferrellgas
Parties pursuant to (i) the formation, governing or other organizational
documents of any of the Ferrellgas Parties, (ii) any indenture, mortgage, deed
of trust, bank loan, credit agreement, other evidence of indebtedness, license,
lease, contract or other agreement or

- 11 -



--------------------------------------------------------------------------------



 



instrument to which any of the Ferrellgas Parties is a party or by which any of
the Ferrellgas Parties or any of their respective properties or assets may be
bound or affected, (iii) any federal, state, local or foreign law, regulation or
rule, (iv) any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the NYSE),
or (v) any decree, judgment or order applicable to any of the Ferrellgas Parties
or any of their respective properties or assets, except in the case of clauses
(ii) through (v) for any such breaches, violations or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, affect the validity of the Units or prevent or materially
interfere with the consummation of the transactions contemplated by this
Agreement;
     (u) Consents. No approval, authorization, consent or order of or filing
with any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or of or with any self-regulatory organization
or other non-governmental regulatory authority (including, without limitation,
the NYSE), or approval of the securityholders of the Ferrellgas Parties (each, a
“Consent”), is required in connection with the issuance and sale of the Units or
the consummation by the Ferrellgas Parties of the transactions contemplated
hereby, other than (i) registration of the Units under the Act, which has been
effected (or, with respect to any registration statement to be filed hereunder
pursuant to Rule 462(b) under the Act, will be effected in accordance herewith),
(ii) any necessary qualification under the securities or blue sky laws of the
various jurisdictions in which the Units are being offered by the Underwriters,
(iii) under the rules and regulations of FINRA, (iv) approval of the Subsequent
Listing Application filed by the Partnership with the NYSE in connection with
the offering of the Units and delivery of official notice of issuance of the
Units to the NYSE and (v) Consents that have been, or prior to the time of
purchase will be, obtained;
     (v) Preemptive Rights, Registration Rights, Options or Other Rights. All
equity interests in the Ferrellgas Parties were issued in compliance with all
applicable securities laws and were not issued in violation of any preemptive
right, resale right, right of first refusal or similar right; except as
described in the Registration Statement (excluding the exhibits thereto), each
Pre-Pricing Prospectus and the Prospectus, and except for the Registration
Rights Agreement, dated December 17, 1999, by and between the Partnership and
Williams Natural Gas Liquids, Inc., as amended (the “Registration Rights
Agreement”) (i) no person has the right, contractual or otherwise, to cause the
Partnership to issue or sell to it any Common Units or other equity interests in
the Partnership, (ii) no person has any preemptive rights, resale rights, rights
of first refusal or other rights to purchase any Common Units or other equity
interests in the Partnership, (iii) no person has the right to act as an
underwriter or as a financial advisor to the Partnership in connection with the
offer and sale of the Units, (iv) there are no restrictions upon the voting or
transfer of any limited partner interest in the Partnership and (v) other than
pursuant to the Partnership Agreement, no person has the right, contractual or
otherwise, to cause the Partnership to register under the Act any Common Units
or other equity interests in the Partnership, or to include any such Common
Units or interests in the Registration Statement or the offering contemplated
thereby; and any rights existing pursuant to the Registration Rights Agreement
to cause the Partnership to register under

- 12 -



--------------------------------------------------------------------------------



 



the Act any Common Units or other equity interests in the Partnership, or to
include any such Common Units or interests in the Registration Statement or the
offering contemplated thereby, have been waived;
     (w) Permits. Each of the Ferrellgas Parties has all necessary licenses,
authorizations, consents and approvals (each, a “Permit”), has made all
necessary filings required under any applicable law, regulation or rule, and has
obtained all necessary Permits from other persons, in order to conduct its
business, except for any failures to have such Permits or make such filings that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and no Ferrellgas Entity is in violation of or default
under, or has received notice of any proceedings relating to revocation or
modification of, any such Permit or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to such
Ferrellgas Party, except for any such violations, defaults, revocations or
modifications that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;
     (x) Litigation. Except as described in the Disclosure Package and the
Prospectus, there are no actions, suits, claims, investigations or proceedings
pending or, to the Ferrellgas Parties’ knowledge, threatened or contemplated to
which the Ferrellgas Parties are or would be a party or of which any of their
respective properties is or would be subject at law or in equity, before or by
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or before or by any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the NYSE), except for any such actions, suits, claims,
investigations or proceedings that, if resolved adversely to any Ferrellgas
Party, would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or prevent or materially interfere with
consummation of the transactions contemplated hereby;
     (y) Disclosure Regarding Certain Matters. There are no legal or
governmental proceedings, affiliate transactions, off-balance sheet
transactions, contracts, licenses, agreements, properties, leases or documents
of a character required to be described in the Registration Statement, the
Disclosure Package or the Prospectus or filed as exhibits to the Registration
Statement or any Incorporated Document that have not been so described or filed
as required; and the statements included in the Registration Statement, the
Disclosure Package and the Prospectus (i) under the headings “Description of
Common Units,” insofar as they purport to constitute a summary of the terms of
the Common Units, and (ii) under the heading “Tax Consequences,” “Investment in
Us by Employee Benefit Plans” and “Summary of Certain Tax Consequences,” insofar
as they purport to constitute a summary of the consequences to holders of Common
Units under United States federal tax laws and ERISA (as defined below), are
fair and accurate summaries thereof in all material respects;
     (z) Independent Registered Public Accountants. Deloitte & Touche LLP, whose
reports on the consolidated financial statements of the Partnership and its

- 13 -



--------------------------------------------------------------------------------



 



subsidiaries are incorporated by reference in the Registration Statement, the
Pre-Pricing Prospectuses and the Prospectus, are independent registered public
accountants as required by the Act and by the rules of the Public Company
Accounting Oversight Board;
     (aa) Financial Statements. The financial statements incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses and the
Prospectus, together with the related notes and schedules, present fairly the
consolidated financial position of the entities referenced thereby as of the
dates indicated and the consolidated results of operations, cash flows and
changes in stockholders’ equity or partners’ capital, as the case may be, of the
entities referenced thereby for the periods specified; such financial statements
have been prepared in compliance with the requirements of the Act and Exchange
Act and in conformity with U.S. generally accepted accounting principles applied
on a consistent basis during the periods involved, except to the extent
disclosed therein; any pro forma financial statements or data incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses and the
Prospectus comply with the requirements of the Act and the Exchange Act, the
assumptions used in the preparation of such pro forma financial statements and
data are reasonable, the pro forma adjustments used therein are appropriate to
give effect to the transactions or circumstances described therein and the pro
forma adjustments have been properly applied to the historical amounts in the
compilation of those statements and data; the other financial and statistical
data included or incorporated by reference in the Registration Statement, the
Pre-Pricing Prospectuses, the Prospectus and the Permitted Free Writing
Prospectuses, if any, are accurately and fairly presented and prepared on a
basis consistent with the financial statements and books and records of the
Ferrellgas Parties and their affiliates, except to the extent disclosed therein;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement, any
Pre-Pricing Prospectus or the Prospectus that are not so included or
incorporated by reference as required; Ferrellgas Parties do not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the Registration Statement
(excluding the exhibits thereto), each Pre-Pricing Prospectus and the
Prospectus; and all disclosures included or incorporated by reference in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Act, to the extent applicable;
     (bb) Unit Options. Except as disclosed in the Registration Statement
(excluding the exhibits thereto), the Disclosure Package and the Prospectus,
each stock or unit option granted under the Partnership’s Unit Option Plan or
FCI’s Incentive Compensation Plan (each, an “Option Plan”) was granted with a
per share or per unit exercise price no less than the fair market value per
share or Common Unit on the grant date of such option, and no such grant
involved any “back-dating,” “forward-dating” or similar practice with respect to
the effective date of such grant; and except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each
such option (i) was granted in compliance with applicable law and with the

- 14 -



--------------------------------------------------------------------------------



 



applicable Option Plan, (ii) was duly approved by the board of directors (or a
duly authorized committee thereof) of the General Partner or FCI, as applicable,
and (iii) has been properly accounted for in the financial statements of the
Ferrellgas Parties in accordance with U.S. generally accepted accounting
principles and disclosed in the their respective filings with the Commission;
     (cc) Material Adverse Changes. Subsequent to the respective dates as of
which information is given in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, in each case excluding any amendments or supplements to the foregoing made
after the execution of this Agreement, there has been no (i) event or
development that has had, or would reasonably be expected to have, a Material
Adverse Effect, (ii) transaction that is material to the Ferrellgas Parties
taken as a whole, (iii) obligation or liability, direct or contingent (including
any off-balance sheet obligations), incurred by any of the Ferrellgas Parties
that is material to the Ferrellgas Parties taken as a whole, (iv) change in the
capitalization, ownership or outstanding indebtedness of any of the Ferrellgas
Parties or (v) dividend or distribution of any kind declared, paid or made on
securities of the Ferrellgas Parties;
     (dd) Lock-Up Agreements. Each of the Ferrellgas Parties has obtained for
the benefit of the Underwriters the agreement (a “Lock-Up Agreement”), in the
form set forth as Exhibit A attached hereto, of each of its directors,
“officers” (within the meaning of Rule 16a-1(f) under the Exchange Act) and
securityholders named in Exhibit A-1 attached hereto;
     (ee) Investment Company. Each of the Ferrellgas Parties is and, after
giving effect to the offering and sale of the Units and the application of the
proceeds thereof, will be exempt from regulation as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”);
     (ff) Title. Each of the Ferrellgas Parties has good and valid title to all
real property and good title to all personal property described in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, as being owned by it, free and
clear of all Liens, except for any such Liens that would not reasonably be
expected to materially affect the value thereof or materially interfere with the
use of such properties, taken as a whole; and all the property described in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, as being held under lease by the
Ferrellgas Parties is held thereby under valid, subsisting and enforceable
leases, with such exceptions as do not materially interfere with the use of such
properties, taken as a whole;
     (gg) Intellectual Property. Each of the Ferrellgas Parties owns or
possesses all inventions, patent applications, patents, trademarks (both
registered and unregistered), tradenames, service names, copyrights, trade
secrets and other proprietary information described in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, as being owned or licensed by it or which are
necessary for the conduct of, or material to, its businesses (collectively, the

- 15 -



--------------------------------------------------------------------------------



 



“Intellectual Property”), except for any such failures to own or license such
Intellectual Property that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and the Ferrellgas
Parties have not received any claims to the contrary or any challenges by any
other person to the rights of the Ferrellgas Parties with respect to the
Intellectual Property, or any notices of any infringement of the rights of
others with respect to the Intellectual Property, that, if resolved adversely to
any Ferrellgas Party, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect;
     (hh) Labor and Employment Matters. Except for matters that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) none of the Ferrellgas Parties is engaged in any unfair
labor practice, (ii) there is (A) no unfair labor practice complaint pending or,
to the Ferrellgas Parties’ knowledge, threatened against any of the Ferrellgas
Parties before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or, to the Ferrellgas Parties’ knowledge, threatened, (B) no strike,
labor dispute, slowdown or stoppage pending or, to the Ferrellgas Parties’
knowledge, threatened against any of the Ferrellgas Parties and (C) no union
representation dispute currently existing concerning the employees of any of the
Ferrellgas Parties, (ii) to the Ferrellgas Parties’ knowledge, no union
organizing activities are currently taking place concerning the employees of any
of the Ferrellgas Parties and (iii) there has been no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees, any applicable wage or hour laws or any provision of the
Employee Retirement Income Security Act of 1974, as amended, or the rules and
regulations promulgated thereunder concerning the employees of any of the
Ferrellgas Parties;
     (ii) Environmental Compliance. The Ferrellgas Parties and their respective
properties, assets and operations are in compliance with, and the Ferrellgas
Parties hold all permits, authorizations and approvals required under,
Environmental Laws (as defined below), except for any such failures to so comply
or to hold such permits, authorizations or approvals that would not,
individually or in the aggregate, have a Material Adverse Effect; there are no
events or circumstances that might reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against the Ferrellgas Parties or
any of their subsidiaries or any of their respective properties relating to
Hazardous Materials or any Environmental Laws; and except as would not,
individually or in the aggregate, have a Material Adverse Effect, none of the
Ferrellgas Parties (i) is the subject of any investigation, (ii) has received
any notice or claim, (iii) is a party to or affected by any pending or, to the
Ferrellgas Parties’ knowledge, threatened action, suit or proceeding, (iv) is
bound by any judgment, decree or order or (v) has entered into any agreement, in
each case relating to any alleged violation of any Environmental Law or any
actual or alleged release or threatened release or cleanup at any location of
any Hazardous Materials (as defined below). As used herein, “Environmental Law”
means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, decree, judgment, injunction, permit, license, authorization
or other binding requirement, or common law,

- 16 -



--------------------------------------------------------------------------------



 



relating to health, safety or the protection, cleanup or restoration of the
environment or natural resources, including those relating to the distribution,
processing, generation, treatment, storage, disposal, transportation, other
handling or release or threatened release of Hazardous Materials. As used
herein, “Hazardous Materials” means any material (including, without limitation,
pollutants, contaminants, hazardous or toxic substances or wastes) that is
regulated by or may give rise to liability under any Environmental Law;
     (jj) Taxes. All tax returns required to be filed by the Ferrellgas Parties
have been timely filed, and all taxes and other assessments of a similar nature
(whether imposed directly or through withholding) including any interest,
additions to tax or penalties applicable thereto due or claimed to be due from
such entities have been timely paid, other than those being contested in good
faith and for which adequate reserves have been provided;
     (kk) ERISA Compliance. None of the following events has occurred or exists
with respect to any of the Ferrellgas Parties: (i) a failure to fulfill the
obligations, if any, under the minimum funding standards of Section 302 of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the regulations and published interpretations thereunder with
respect to any Plan (as defined below), determined without regard to any waiver
of such obligations or extension of any amortization period, that would
reasonably be expected to have a Material Adverse Effect; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees of the Ferrellgas Parties that would reasonably be
expected to have a Material Adverse Effect; or (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees of any of
the Ferrellgas Parties by such Ferrellgas Party that would reasonably be
expected to have a Material Adverse Effect. For purposes of this paragraph, the
term “Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject
to Title IV of ERISA with respect to which any of the Ferrellgas Parties may
have any liability;
     (ll) Insurance. The Ferrellgas Parties maintain insurance covering their
respective properties, operations, personnel and businesses as they reasonably
deem adequate; such insurance insures against such losses and risks to an extent
which is adequate in accordance with customary industry practice to protect the
Ferrellgas Parties and their respective businesses; all such insurance is fully
in force on the date hereof and will be fully in force at the time of purchase
and each additional time of purchase, if any; and none of the Ferrellgas Parties
has reason to believe that it will not be able to renew any such insurance as
and when such insurance expires;
     (mm) Non-Renewal of Contracts; Third Party Defaults. None of the Ferrellgas
Parties has sent or received any communication regarding termination of, or
intent not to renew, any of the contracts or agreements referred to or described
in any Pre-Pricing Prospectus, the Prospectus or any Permitted Free Writing
Prospectus, or referred to or

- 17 -



--------------------------------------------------------------------------------



 



described in, or filed as an exhibit to, the Registration Statement or any
Incorporated Document, and no such termination or non-renewal has been
threatened by the Ferrellgas Parties or, to the Ferrellgas Parties’ knowledge,
any other party to any such contract or agreement. To the knowledge of the
Ferrellgas Parties, no third party to any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to or by which any of the Ferrellgas Parties
is a party or bound or to which their respective properties are subject is in
breach, default or violation under any such agreement (and no event has occurred
that, with notice or lapse of time or both, would constitute such an event),
which breach, default or violation would reasonably be expected to have a
Material Adverse Effect;
     (nn) Internal and Disclosure Controls. The Partnership and the Operating
Partnership maintain an effective system of “disclosure controls and procedures”
(as defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure
that information required to be disclosed by the Partnership and the Operating
Partnership in reports that they file or submit under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the General
Partner’s management as appropriate to allow timely decisions regarding required
disclosure; the Partnership and the Operating Partnership maintain systems of
“internal control over financial reporting” as such term is defined in
Rule 13a-15(f) of the Exchange Act; the Partnership and the Operating
Partnership have carried out evaluations of the effectiveness of their
disclosure controls and procedures and internal control over financial reporting
as required by Rule 13a-15 of the Exchange Act; and since the date of the most
recent balance sheet of the Partnership reviewed or audited by Deloitte & Touche
LLP and the Audit Committee of the Board of Directors of the General Partner,
(i) the Ferrellgas Parties have not been advised of (A) any “significant
deficiencies” or “material weaknesses” (as such terms are defined in
Rule 1-02(a)(4) of Regulation S-X under the Act) in the design or operation of
the internal control over financial reporting of the Partnership or the
Operating Partnership that are reasonably likely to adversely affect the ability
of the Partnership or the Operating Partnership to record, process, summarize
and report financial data or (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Ferrellgas Parties’ internal controls and (ii) there has been no change in
internal control over financial reporting that materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Partnership or the Operating Partnership, including any
corrective action with regard to significant deficiencies and material
weaknesses;
     (oo) Sarbanes-Oxley Act. The Ferrellgas Parties and their directors and
officers are each in compliance in all material respects with all applicable
effective provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the Commission and the NYSE promulgated thereunder;
     (pp) Forward-Looking Statements. Each “forward-looking statement” (within
the meaning of Section 27A of the Act or Section 21E of the Exchange Act)
contained or

- 18 -



--------------------------------------------------------------------------------



 



incorporated by reference in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, has been made or reaffirmed with a reasonable basis and in good faith;
     (qq) Statistical and Market Data. All statistical or market-related data
included or incorporated by reference in the Registration Statement, the
Pre-Pricing Prospectuses, the Prospectus and the Permitted Free Writing
Prospectuses, if any, are based on or derived from sources that the Ferrellgas
Parties reasonably believe to be reliable and accurate in all material respects,
and the Ferrellgas Parties have obtained the written consent to the use of such
data from such sources to the extent required;
     (rr) FCPA. No Ferrellgas Party nor, to the knowledge of the General
Partner’s senior management or legal department, any employee or agent of the
Ferrellgas Parties or any of their affiliates has made any payment of funds of
the Ferrellgas Parties or their affiliates or received or retained any funds in
violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention of
funds is of a character required to be disclosed in the Registration Statement,
any Pre-Pricing Prospectus or the Prospectus;
     (ss) Prohibition on Distributions. No subsidiary of the Partnership is
currently prohibited, directly or indirectly, from paying any dividends to the
Partnership, from making any other distribution on such subsidiary’s capital
stock or other equity interests, from repaying to the Partnership any loans or
advances to such subsidiary from the Partnership or from transferring any of
such subsidiary’s property or assets to the Partnership or any other subsidiary
of the Partnership, except as described in the Registration Statement (excluding
the exhibits thereto), each Pre-Pricing Prospectus and the Prospectus;
     (tt) Broker’s Fees. Except pursuant to this Agreement, no Ferrellgas Party
has incurred any liability for any finder’s or broker’s fee or agent’s
commission in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby or by the Registration
Statement;
     (uu) Stabilization. None of the Ferrellgas Parties nor, to the knowledge of
the Ferrellgas Parties, any of their respective directors, officers, affiliates
or controlling persons has taken, directly or indirectly, any action that has
constituted, or that was designed or would reasonably be expected to cause or
result in, the stabilization or manipulation of the price of any security of the
Partnership to facilitate the sale or resale of the Units;
     (vv) FINRA Affiliations. To the knowledge of the Ferrellgas Parties, there
are no affiliations or associations between (i) any member of FINRA and (ii) the
Ferrellgas Parties, any of the Ferrellgas Parties’ officers, directors or 5% or
greater security holders or any beneficial owner of the Partnership’s
unregistered equity securities that were acquired at any time on or after the
180th day immediately preceding the date the Registration Statement was
initially filed with the Commission, except as disclosed in the

- 19 -



--------------------------------------------------------------------------------



 



Registration Statement (excluding the exhibits thereto), the Pre-Pricing
Prospectuses and the Prospectus; and
     (ww) Lending Relationship. Except as described in the Registration
Statement (excluding the exhibits thereto), the Pre-Pricing Prospectuses and the
Prospectus, no Ferrellgas Party (i) has any material lending or other
relationship with any bank or lending affiliate of any Underwriter or
(ii) intends to use any of the proceeds of the offering contemplated hereby to
repay any outstanding debt owed to any affiliate of any Underwriter.
          In addition, any certificate signed by any officer of the Ferrellgas
Parties and delivered to any Underwriter or counsel for the Underwriters in
connection with the offering of the Units shall be deemed to be a representation
and warranty by the Ferrellgas Parties, as to matters covered thereby, to each
Underwriter.
     4. Certain Covenants of the Ferrellgas Parties. The Ferrellgas Parties,
jointly and severally, hereby agree:
     (a) Blue Sky Qualification. To furnish such information as may be required
and otherwise to cooperate in qualifying the Units for offering and sale under
the securities or blue sky laws of such states or other jurisdictions the
Representatives may designate and to maintain such qualifications in effect so
long the Representatives may request for the distribution of the Units;
provided, however, that no Ferrellgas Party shall be required to qualify as a
foreign corporation or limited partnership or to consent to the service of
process under the laws of any such jurisdiction (except service of process with
respect to the offering and sale of the Units); and to promptly advise the
Representatives of the receipt by the Ferrellgas Parties of any notification
with respect to the suspension of the qualification of the Units for offer or
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose;
     (b) Copies of Prospectus. To make available to the Underwriters in New York
City, as soon as practicable after this Agreement becomes effective, and
thereafter from time to time to furnish to the Underwriters, as many copies of
the Prospectus (or of the Prospectus as amended or supplemented if the
Partnership shall have made any amendments or supplements thereto after the
effective date of the Registration Statement) as the Underwriters may request
for the purposes contemplated by the Act; in case any Underwriter is required to
deliver (whether physically or through compliance with Rule 172 under the Act or
any similar rule), in connection with the sale of the Units, a prospectus after
the nine-month period referred to in Section 10(a)(3) of the Act, or after the
time a post-effective amendment to the Registration Statement is required
pursuant to Item 512(a) of Regulation S-K under the Act, the Partnership will
prepare, at its expense, promptly upon request such amendment or amendments to
the Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Act or Item 512(a)
of Regulation S-K under the Act, as the case may be;

- 20 -



--------------------------------------------------------------------------------



 



     (c) Post-Effective Amendments. If, at the time this Agreement is executed
and delivered, it is necessary or appropriate for a post-effective amendment to
the Registration Statement, or a Registration Statement under Rule 462(b) under
the Act, to be filed with the Commission and become effective before the Units
may be sold, to use their reasonable best efforts to cause such post-effective
amendment or such Registration Statement to be filed and become effective, and
to pay any applicable fees in accordance with the Act, as soon as possible; and
to advise the Representatives promptly and, if requested by the Representatives,
to confirm such advice in writing, (i) when such post-effective amendment or
such Registration Statement has become effective, and (ii) if Rule 430A under
the Act is used, when the Prospectus is filed with the Commission pursuant to
Rule 424(b) under the Act (which the Partnership agrees to file in a timely
manner in accordance with such Rules);
     (d) New Filing or Amendment to Comply as to Form. If, at any time during
the period when a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Units, the Registration Statement shall
cease to comply with the requirements of the Act with respect to eligibility for
the use of the form on which the Registration Statement was filed with the
Commission, the Registration Statement shall cease to be an “automatic shelf
registration statement” (as defined in Rule 405 under the Act) or the Ferrellgas
Parties shall have received, from the Commission, a notice, pursuant to
Rule 401(g)(2), of objection to the use of the form on which the Registration
Statement was filed with the Commission, to (i) promptly notify the
Representatives, (ii) promptly file with the Commission a new registration
statement under the Act, relating to the Units, or a post-effective amendment to
the Registration Statement, which new registration statement or post-effective
amendment shall comply with the requirements of the Act and shall be in a form
satisfactory to the Representatives, (iii) use their reasonable best efforts to
cause such new registration statement or post-effective amendment to become
effective under the Act as soon as practicable, (iv) promptly notify the
Representatives of such effectiveness and (v) take all other action necessary or
appropriate to permit the public offering and sale of the Units to continue as
contemplated in the Prospectus, it being understood that all references herein
to the Registration Statement shall be deemed to include each such new
registration statement or post-effective amendment, if any;
     (e) Expiration of Registration Statement. If the third anniversary of the
initial effective date of the Registration Statement (within the meaning of
Rule 415(a)(5) under the Act) shall occur at any time during the period when a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Units, to file with the Commission, prior to such third anniversary,
a new registration statement under the Act relating to the Units, which new
registration statement shall comply with the requirements of the Act (including,
without limitation, Rule 415(a)(6) under the Act) and shall be in a form
reasonably satisfactory to the Representatives, such new registration statement
to constitute an “automatic shelf registration statement” (as defined in
Rule 405 under the Act); provided, however, that if the Partnership is not then
eligible to file an “automatic

- 21 -



--------------------------------------------------------------------------------



 



shelf registration statement” (as defined in Rule 405 under the Act), then such
new registration statement need not constitute an “automatic shelf registration
statement” (as defined in Rule 405 under the Act), but the Ferrellgas Parties
shall use their reasonable best efforts to cause such new registration statement
to become effective under the Act as soon as practicable, but in any event
within 180 days after such third anniversary and promptly notify the
Representatives of such effectiveness; and to take all other action necessary or
appropriate to permit the public offering and sale of the Units to continue as
contemplated in the Prospectus, it being understood that all references herein
to the Registration Statement shall be deemed to include each such new
registration statement, if any;
     (f) Filing of Amendments or Supplements. To advise the Representatives
promptly, confirming such advice in writing, of any request by the Commission
for amendments or supplements to the Registration Statement, any Pre-Pricing
Prospectus, the Prospectus or any Permitted Free Writing Prospectus or for
additional information with respect thereto, or of notice of institution of
proceedings for, or the entry of a stop order, suspending the effectiveness of
the Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to use their
reasonable best efforts to obtain the lifting or removal of such order as soon
as possible; to advise the Representatives promptly of any proposal to amend or
supplement the Registration Statement, any Pre-Pricing Prospectus or the
Prospectus, and to provide the Representatives and Underwriters’ counsel copies
of any such documents for review and comment a reasonable amount of time prior
to any proposed filing; and to file no such amendment or supplement to which the
Representatives shall reasonably object in writing (unless a Ferrellgas Party is
advised by legal counsel that it is required by law to make such a filing);
     (g) Exchange Act Reports. Subject to Section 4(f) hereof, to file promptly
all reports and documents and any preliminary or definitive proxy or information
statement required to be filed by them with the Commission in order to comply
with the Exchange Act for so long as a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with any sale of Units; to provide the
Representatives, for their review and comment, with a copy of such reports and
statements and other documents to be filed by them pursuant to Section 13, 14 or
15(d) of the Exchange Act during such period a reasonable amount of time prior
to any proposed filing; to file no such report, statement or document to which
the Representatives shall have reasonably objected in writing (unless a
Ferrellgas Party is advised by legal counsel that it is required by law to make
such a filing); and to promptly notify the Representatives of such filing;
     (h) Filing Fees. To pay the fees applicable to the Registration Statement
in connection with the offering of the Units within the time required by
Rule 456(b)(1)(i) under the Act (without reliance on the proviso to
Rule 456(b)(1)(i) under the Act) and in compliance with Rule 456(b) and Rule
457(r) under the Act;

- 22 -



--------------------------------------------------------------------------------



 



     (i) Misstatements or Omissions. To advise the Underwriters promptly of the
happening of any event known to any of the Ferrellgas Parties within the period
during which a prospectus relating to the Units is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with any sale of Units, which event could
require the making of any change in the Prospectus then being used so that the
Prospectus would not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading, and to
advise the Underwriters promptly if, during such period, it shall become
necessary to amend or supplement the Prospectus to cause the Prospectus to
comply with the requirements of the Act, and, in each case, during such time,
subject to Section 4(f) hereof, to prepare and furnish, at their expense, to the
Underwriters promptly such amendments or supplements to such Prospectus as may
be necessary to reflect any such change or to effect such compliance;
     (j) Earnings Information. To make generally available to the Partnership’s
security holders, and to deliver to the Representatives, an earnings statement
of the Partnership (which will satisfy the provisions of Section 11(a) of the
Act) covering a period of twelve months beginning after the effective date of
the Registration Statement (as defined in Rule 158(c) under the Act) as soon as
is reasonably practicable after the termination of such twelve-month period but
in any case not later than December 10, 2009;
     (k) Copies of Registration Statement. To furnish to the Representatives
copies of the Registration Statement, as initially filed with the Commission,
and of all amendments thereto (including all exhibits thereto and documents
incorporated by reference therein) and sufficient copies of the foregoing (other
than exhibits) for distribution of a copy to each of the other Underwriters;
     (l) Interim Financial Statements. To furnish to the Representatives as
early as practicable prior to the time of purchase and any additional time of
purchase, as the case may be, but not later than two business days prior
thereto, a copy of the latest available unaudited interim consolidated financial
statements, if any, of the Ferrellgas Parties which have been read by their
independent registered public accountants, as stated in their letter to be
furnished pursuant to Section 6(b) hereof;
     (m) Use of Proceeds. To apply the net proceeds from the sale of the Units
in the manner set forth under the caption “Use of proceeds” in the Prospectus
Supplement;
     (n) Covenant to Pay Costs. To pay all costs, expenses, fees and taxes in
connection with (i) the preparation and filing of the Registration Statement,
each Basic Prospectus, each Pre-Pricing Prospectus, the Prospectus Supplement,
the Prospectus, each Permitted Free Writing Prospectus and any amendments or
supplements thereto, and the printing and furnishing of copies of each thereof
to the Underwriters and to dealers (including costs of mailing and shipment),
(ii) the registration, issue, sale and delivery of the Units including any stock
or transfer taxes and stamp or similar duties payable upon the sale, issuance or
delivery of the Units to the Underwriters, (iii) the producing, word

- 23 -



--------------------------------------------------------------------------------



 



processing and/or printing of this Agreement, any agreement among Underwriters,
any dealer agreements, any powers of attorney and any closing documents
(including compilations thereof) and the reproduction and/or printing and
furnishing of copies of each thereof to the Underwriters and (except closing
documents) to dealers (including costs of mailing and shipment), (iv) the
qualification of the Units for offering and sale under state or foreign laws and
the determination of their eligibility for investment under state or foreign law
(including the reasonable legal fees and filing fees and other disbursements of
counsel for the Underwriters) and the printing and furnishing of copies of any
blue sky surveys or legal investment surveys to the Underwriters and to dealers,
(v) any listing of the Units on any securities exchange or qualification of the
Units for quotation on the NYSE and any registration thereof under the Exchange
Act, (vi) any filing for review of the public offering of the Units by FINRA,
including the reasonable legal fees and filing fees and other disbursements of
counsel to the Underwriters relating to FINRA matters, (vii) the fees and
disbursements of any transfer agent or registrar for the Units, (viii) the costs
and expenses of the Ferrellgas Parties relating to presentations or meetings
undertaken in connection with the marketing of the offering and sale of the
Units to prospective investors and the Underwriters’ sales forces, including,
without limitation, expenses associated with the production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations, travel, lodging and other expenses incurred by the
officers of the Ferrellgas Parties and any such consultants, and the cost of any
aircraft chartered in connection with the road show and (ix) the performance of
the Ferrellgas Parties’ other obligations hereunder;
     (o) Compliance with Rule 433. To comply with Rule 433(d) under the Act
(without reliance on Rule 164(b) under the Act) and with Rule 433(g) under the
Act;
     (p) Lock-Up Agreement. Beginning on the date hereof and ending on, and
including, the date that is 90 days after the date of the Prospectus Supplement
(the “Lock-Up Period”), without the prior written consent of the
Representatives, not to (i) issue, sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act and the rules and regulations of
the Commission promulgated thereunder, with respect to, any Common Units or any
other securities of the Partnership that are substantially similar to Common
Units, or any securities convertible into or exchangeable or exercisable for, or
any warrants or other rights to purchase, the foregoing, (ii) file or cause to
become effective a registration statement under the Act relating to the offer
and sale of any Common Units or any other securities of the Partnership that are
substantially similar to Common Units, or any securities convertible into or
exchangeable or exercisable for, or any warrants or other rights to purchase,
the foregoing, (iii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Common Units or any other securities of the Partnership that are substantially
similar to Common Units, or any securities convertible into or exchangeable or
exercisable for, or any warrants or other rights to purchase, the foregoing,
whether any such transaction is to be settled by delivery of Common Units or
such other securities, in cash or otherwise

- 24 -



--------------------------------------------------------------------------------



 



or (iv) publicly announce an intention to effect any transaction specified in
clause (i), (ii) or (iii), except, in each case, for (A) the registration of the
offer and sale of the Units as contemplated by this Agreement, (B) the filing or
effectiveness of a shelf registration statement on Form S-3 to replace the
Partnership’s existing shelf registration statement on Form S-3 (File
No. 333-132337), (C) issuances of Common Units upon the exercise of options or
warrants disclosed as outstanding in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus, (D) the
issuance of unit options not exercisable during the Lock-Up Period pursuant to
unit option plans described in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus, (E) the
issuance of not more than 250,000 Common Units pursuant to the Partnership’s
registration statement on Form S-4 (File No. 333-132340) in connection with a
currently contemplated acquisition of assets or businesses by the Partnership or
the Operating Partnership and (F) issuances of Common Units in connection with
the acquisition of assets or businesses by the Partnership or the Operating
Partnership if the recipient(s) of such Common Units enter into a lock-up
agreement substantially similar to that attached hereto as Exhibit A for the
remainder of the Lock-Up Period; provided, however, that if (1) during the
period that begins on the date that is fifteen (15) calendar days plus three
(3) business days before the last day of the Lock-Up Period and ends on the last
day of the Lock-Up Period, the Partnership issues an earnings release or
material news or a material event relating to the Partnership occurs or
(2) prior to the expiration of the Lock-Up Period, the Partnership announces
that it will release earnings results during the sixteen (16) day period
beginning on the last day of the Lock-Up Period, then the restrictions imposed
by this Section 4(p) shall continue to apply until the expiration of the date
that is fifteen (15) calendar days plus three (3) business days after the date
on which the issuance of the earnings release or the material news or material
event occurs;
     (q) Press Releases and Other Communications. Other than as required by law
or the rules and regulations of the Commission or the NYSE, prior to the time of
purchase or any additional time of purchase, as the case may be, to issue no
press release or other communication directly or indirectly and hold no press
conferences with respect to the Ferrellgas Parties, the financial condition,
results of operations, business, properties, assets, or liabilities of the
Ferrellgas Parties, or the offering of the Units, without the prior consent of
the Representatives, which consent shall not be unreasonably withheld;
     (r) Distribution of Prospectuses. At any time at or after the execution of
this Agreement, to make, directly or indirectly, no offer or sale of any Units
by means of any “prospectus” (within the meaning of the Act), or use any
“prospectus” (within the meaning of the Act) in connection with the offer or
sale of the Units, in each case other than the Prospectus;
     (s) Stabilization. To take, directly or indirectly, no action that will
constitute, or that is designed or might reasonably be expected to cause or
result in, the stabilization or manipulation of the price of any security of the
Partnership to facilitate the sale or resale of the Units;

- 25 -



--------------------------------------------------------------------------------



 



     (t) NYSE Listing. To use their reasonable best efforts to cause the Units
to be listed on the NYSE and to maintain the listing of the Common Units,
including the Units; and
     (u) Transfer Agent. To maintain a transfer agent and, if necessary under
the jurisdiction of incorporation of the Partnership, a registrar for the Common
Units.
     5. Reimbursement of the Underwriters’ Expenses. If, after the execution and
delivery of this Agreement, the Units are not delivered for any reason other
than the termination of this Agreement pursuant to clause (b)(i), (iii), (iv) or
(v) of the second paragraph of Section 7 hereof or the fifth paragraph of
Section 8 hereof or the default by one or more of the Underwriters in its or
their respective obligations hereunder, the Ferrellgas Parties, jointly and
severally shall, in addition to paying the amounts described in Section 4(n)
hereof, reimburse the Underwriters for all of their out-of-pocket expenses,
including the reasonable fees and disbursements of their counsel.
     6. Conditions of the Underwriters’ Obligations. The several obligations of
the Underwriters hereunder are subject to the accuracy of the representations
and warranties on the part of the Ferrellgas Parties on the date hereof, at the
time of purchase and, if applicable, at the additional time of purchase, the
performance by the Ferrellgas Parties of their obligations hereunder and to the
following additional conditions precedent:
     (a) The Partnership shall have furnished to the Representatives at the time
of purchase and, if applicable, at each additional time of purchase, an opinion
of Greenberg Traurig, LLP, counsel for the Partnership, addressed to the
Underwriters, and dated the time of purchase or the additional time of purchase,
as the case may be, with executed copies for each Underwriter, and in form and
substance satisfactory to the Representatives, in the form set forth in
Exhibit B attached hereto;
     (b) The Representatives shall have received from Deloitte & Touche LLP
letters dated, respectively, the date of this Agreement, the date of the
Prospectus Supplement, the time of purchase and, if applicable, each additional
time of purchase, and addressed to the Underwriters (with executed copies for
each Underwriter) in the forms satisfactory to the Representatives, which
letters shall cover, without limitation, the various financial disclosures
contained in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any;
     (c) The Representatives shall have received at the time of purchase and, if
applicable, at each additional time of purchase, the favorable opinion of
Andrews Kurth LLP, counsel for the Underwriters, dated the time of purchase or
the additional time of purchase, as the case may be, in form and substance
reasonably satisfactory to the Representatives;
     (d) No Prospectus or amendment or supplement to the Registration Statement
or the Prospectus shall have been filed to which the Representatives shall have
objected

- 26 -



--------------------------------------------------------------------------------



 



in writing;
     (e) The Registration Statement and any registration statement required to
be filed, prior to the sale of the Units, under the Act pursuant to Rule 462(b)
shall have been filed and shall have become effective under the Act. The
Prospectus Supplement shall have been filed with the Commission pursuant to Rule
424(b) under the Act at or before 5:30 P.M., New York City time, on the second
full business day after the date of this Agreement (or such earlier time as may
be required under the Act);
     (f) Prior to and at the time of purchase, and, if applicable, each
additional time of purchase, (i) no stop order with respect to the effectiveness
of the Registration Statement shall have been issued under the Act or
proceedings initiated under Section 8(d) or 8(e) of the Act; (ii) the
Registration Statement and all amendments thereto shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(iii) none of the Pre-Pricing Prospectuses or the Prospectus, and no amendment
or supplement thereto, shall include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading;
(iv) the Disclosure Package, and no amendment or supplement thereto, shall
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading; and (v) none of the
Permitted Free Writing Prospectuses, if any, shall include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
made, not misleading;
     (g) The Partnership shall have delivered, at the time of purchase and, if
applicable, each additional time of purchase, to the Representatives a
certificate of the Chief Executive Officer and the Chief Financial Officer of
the General Partner, dated the time of purchase or the additional time of
purchase, as the case may be, in the form attached as Exhibit C attached hereto;
     (h) The Representatives shall have received each of the signed Lock-Up
Agreements referred to in Section 3(dd) hereof, and each such Lock-Up Agreement
shall be in full force and effect at the time of purchase and the additional
time of purchase, as the case may be;
     (i) The Ferrellgas Parties shall have furnished to the Representatives such
other documents and certificates as to the accuracy and completeness of any
statement in the Registration Statement, any Pre-Pricing Prospectus, the
Prospectus or any Permitted Free Writing Prospectus as of the time of purchase
and, if applicable, the additional time of purchase, as the Representatives may
reasonably request;
     (j) The Units shall have been approved for listing on the NYSE, subject
only to notice of issuance at or prior to the time of purchase or the additional
time of purchase, as the case may be; and

- 27 -



--------------------------------------------------------------------------------



 



     (k) FINRA shall not have raised any objection with respect to the fairness
or reasonableness of the underwriting, or other arrangements of the
transactions, contemplated hereby.
     7. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.
          The obligations of the several Underwriters hereunder shall be subject
to termination, in the absolute discretion of the Representatives, if (a) since
the time of execution of this Agreement or the earlier respective dates as of
which information is given in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, there has been any change or any development involving a prospective change
in the business, assets, management, condition (financial or otherwise) or
results of operations of the Ferrellgas Parties taken as a whole, the effect of
which change or development is, in the sole judgment of the Representatives, so
material and adverse as to make it impractical or inadvisable to proceed with
the public offering or the delivery of the Units on the terms and in the manner
contemplated in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, (b) since the
time of execution of this Agreement, there shall have occurred (i) a suspension
or material limitation in trading in securities generally on the NYSE, the
American Stock Exchange or the NASDAQ, (ii) a suspension or material limitation
in trading in the Partnership’s securities on the NYSE, (iii) a general
moratorium on commercial banking activities declared by either federal or New
York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States, (iv) an
outbreak or escalation of hostilities or acts of terrorism involving the United
States or a declaration by the United States of a national emergency or war, or
(v) any other calamity or crisis or any change in financial, political or
economic conditions in the United States or elsewhere, if the effect of any such
event specified in clause (iv) or (v), in the sole judgment of the
Representatives, makes it impractical or inadvisable to proceed with the public
offering or the delivery of the Units on the terms and in the manner
contemplated in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, or (c) since the
time of execution of this Agreement, there shall have occurred any downgrading,
or any notice or announcement shall have been given or made of (i) any intended
or potential downgrading or (ii) any watch, review or possible change that does
not indicate an affirmation or improvement in the rating accorded any securities
of or guaranteed by the Ferrellgas Parties by any “nationally recognized
statistical rating organization,” as that term is defined in Rule 436(g)(2)
under the Act.
          If the Representatives elect to terminate this Agreement as provided
in this Section 7, the Ferrellgas Parties and each other Underwriter shall be
notified promptly in writing.
          If the sale to the Underwriters of the Units, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement, or if such sale is not carried out because the Ferrellgas
Parties shall be unable to comply with any of the terms of this Agreement, the
Ferrellgas Parties shall not be under any obligation or liability under this
Agreement (except to the extent provided in Sections 4(n), 5 and 9 hereof), and
the Underwriters shall be under no obligation or liability to the Ferrellgas
Parties under this Agreement (except to the extent provided in Section 9 hereof)
or to one another hereunder.

- 28 -



--------------------------------------------------------------------------------



 



     8. Increase in Underwriters’ Commitments. Subject to Sections 6 and 7
hereof, if any Underwriter shall default in its obligation to take up and pay
for the Firm Units to be purchased by it hereunder (otherwise than for a failure
of a condition set forth in Section 6 hereof or a reason sufficient to justify
the termination of this Agreement under the provisions of Section 7 hereof) and
if the number of Firm Units which all Underwriters so defaulting shall have
agreed but failed to take up and pay for does not exceed 10% of the total number
of Firm Units, the non-defaulting Underwriters (including the Underwriters, if
any, substituted in the manner set forth below) shall take up and pay for (in
addition to the aggregate number of Firm Units they are obligated to purchase
pursuant to Section 1 hereof) the number of Firm Units agreed to be purchased by
all such defaulting Underwriters, as hereinafter provided. Such Units shall be
taken up and paid for by such non-defaulting Underwriters in such amount or
amounts as the Representatives may designate with the consent of each
Underwriter so designated or, in the event no such designation is made, such
Units shall be taken up and paid for by all non-defaulting Underwriters pro rata
in proportion to the aggregate number of Firm Units set forth opposite the names
of such non-defaulting Underwriters in Schedule A attached hereto.
          Without relieving any defaulting Underwriter from its obligations
hereunder, the Ferrellgas Parties agree with the non-defaulting Underwriters
that they will not sell any Firm Units hereunder unless all of the Firm Units
are purchased by the Underwriters (or by substituted Underwriters selected by
the Representatives with the approval of the Ferrellgas Parties or selected by
the Ferrellgas Parties with the Representatives’ approval).
          If a new Underwriter or Underwriters are substituted by the
Underwriters or by the Ferrellgas Parties for a defaulting Underwriter or
Underwriters in accordance with the foregoing provision, the Ferrellgas Parties
or the Representatives shall have the right to postpone the time of purchase for
a period not exceeding five business days in order that any necessary changes in
the Registration Statement and the Prospectus and other documents may be
effected.
          The term “Underwriter” as used in this Agreement shall refer to and
include any Underwriter substituted under this Section 8 with like effect as if
such substituted Underwriter had originally been named in Schedule A attached
hereto.
          If the aggregate number of Firm Units which the defaulting Underwriter
or Underwriters agreed to purchase exceeds 10% of the total number of Firm Units
which all Underwriters agreed to purchase hereunder, and if neither the
non-defaulting Underwriters nor the Ferrellgas Parties shall make arrangements
within the five business day period stated above for the purchase of all the
Firm Units which the defaulting Underwriter or Underwriters agreed to purchase
hereunder, this Agreement shall terminate without further act or deed and
without any liability on the part of the Ferrellgas Parties to any Underwriter
and without any liability on the part of any non-defaulting Underwriter to the
Ferrellgas Parties. Nothing in this paragraph, and no action taken hereunder,
shall relieve any defaulting Underwriter from liability in respect of any
default of such Underwriter under this Agreement.

- 29 -



--------------------------------------------------------------------------------



 



     9. Indemnity and Contribution.
     (a) Each of the Ferrellgas Parties, jointly and severally, agrees to
indemnify, defend and hold harmless each Underwriter, its partners, directors,
officers and members, any person who controls such Underwriter within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, and any
“affiliate” (within the meaning of Rule 405 under the Act) of such Underwriter,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, any such Underwriter or any such
person may incur under the Act, the Exchange Act, the common law or otherwise,
insofar as such loss, damage, expense, liability or claim arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or in the Registration Statement
as amended by any post-effective amendment thereof by the Partnership) or any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as any such loss, damage, expense, liability or claim arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in, and in conformity with information concerning such
Underwriter furnished in writing by or on behalf of such Underwriter through the
Representatives to the Partnership expressly for use in, the Registration
Statement or arises out of or is based upon any omission or alleged omission to
state a material fact in the Registration Statement in connection with such
information, which material fact was not contained in such information and which
material fact was required to be stated in such Registration Statement or was
necessary to make such information not misleading, or (ii) any untrue statement
or alleged untrue statement of a material fact included in any Prospectus (the
term Prospectus for the purpose of this Section 9 being deemed to include any
Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus and any amendments or supplements to the foregoing), in any Covered
Free Writing Prospectus, in any “issuer information” (as defined in Rule 433
under the Act) of the Partnership or in any Prospectus together with any
combination of one or more of the Covered Free Writing Prospectuses, if any, or
any omission or alleged omission to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, except, with respect to such Prospectus or any
Permitted Free Writing Prospectus, insofar as any such loss, damage, expense,
liability or claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in, and in conformity with
information concerning such Underwriter furnished in writing by or on behalf of
such Underwriter through the Representatives to the Partnership expressly for
use in, such Prospectus or Permitted Free Writing Prospectus or arises out of or
is based upon any omission or alleged omission to state a material fact in such
Prospectus or Permitted Free Writing Prospectus in connection with such
information, which material fact was not contained in such information and which
material fact was necessary in order to make the statements in such information,
in the light of the circumstances under which they were made, not misleading.

- 30 -



--------------------------------------------------------------------------------



 



     (b) Each Underwriter severally agrees to indemnify, defend and hold
harmless Ferrellgas Parties, their directors and officers, and any person who
controls the Ferrellgas Parties within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, and the successors and assigns of all of the
foregoing persons, from and against any loss, damage, expense, liability or
claim (including the reasonable cost of investigation) which, jointly or
severally, the Ferrellgas Parties or any such person may incur under the Act,
the Exchange Act, the common law or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in, and in
conformity with information concerning such Underwriter furnished in writing by
or on behalf of such Underwriter through the Representatives to the Partnership
expressly for use in, the Registration Statement (or in the Registration
Statement as amended by any post-effective amendment thereof by the
Partnership), or any omission or alleged omission to state a material fact in
such Registration Statement in connection with such information, which material
fact was not contained in such information and which material fact was required
to be stated in such Registration Statement or was necessary to make such
information not misleading or (ii) any untrue statement or alleged untrue
statement of a material fact contained in, and in conformity with information
concerning such Underwriter furnished in writing by or on behalf of such
Underwriter through the Representatives to the Partnership expressly for use in,
a Prospectus or a Permitted Free Writing Prospectus, or any omission or alleged
omission to state a material fact in such Prospectus or Permitted Free Writing
Prospectus in connection with such information, which material fact was not
contained in such information and which material fact was necessary in order to
make the statements in such information, in the light of the circumstances under
which they were made, not misleading.
     (c) If any action, suit or proceeding (each, a “Proceeding”) is brought
against a person (an “indemnified party”) in respect of which indemnity may be
sought against the Ferrellgas Parties or an Underwriter (as applicable, the
“indemnifying party”) pursuant to subsection (a) or (b), respectively, of this
Section 9, such indemnified party shall promptly notify such indemnifying party
in writing of the institution of such Proceeding and such indemnifying party
shall assume the defense of such Proceeding, including the employment of counsel
reasonably satisfactory to such indemnified party and payment of all fees and
expenses; provided, however, that the omission to so notify such indemnifying
party shall not relieve such indemnifying party from any liability which such
indemnifying party may have to any indemnified party or otherwise, unless a
court of competent jurisdiction shall have issued a final judicial determination
that the indemnifying party was materially prejudiced in its defense by reason
of such delay. The indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such Proceeding or the
indemnifying party shall not have, within a reasonable period of time in light
of the circumstances, employed counsel to defend such Proceeding or such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from, additional to or in
conflict with those available to such indemnifying party (in which case such
indemnifying party shall not

- 31 -



--------------------------------------------------------------------------------



 



have the right to direct the defense of such Proceeding on behalf of the
indemnified party or parties), in any of which events such fees and expenses
shall be borne by such indemnifying party and paid as incurred (it being
understood, however, that such indemnifying party shall not be liable for the
expenses of more than one separate counsel (in addition to any local counsel) in
any one Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). The
indemnifying party shall not be liable for any settlement of any Proceeding
effected without its written consent but, if settled with its written consent,
such indemnifying party agrees to indemnify and hold harmless the indemnified
party or parties from and against any loss or liability by reason of such
settlement. Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
sentence of this Section 9(c), then the indemnifying party agrees that it shall
be liable for any settlement of any Proceeding effected without its written
consent if (i) such settlement is entered into more than 60 business days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have fully reimbursed the indemnified party in
accordance with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days’
prior notice of its intention to settle. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened Proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such Proceeding and does not include an admission of fault or culpability or
a failure to act by or on behalf of such indemnified party.
     (d) If the indemnification provided for in this Section 9 is unavailable to
an indemnified party under subsections (a) and (b) of this Section 9 or
insufficient to hold an indemnified party harmless in respect of any losses,
damages, expenses, liabilities or claims referred to therein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Ferrellgas Parties, on the one hand, and the
Underwriters, on the other hand, from the offering of the Units or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Ferrellgas
Parties, on the one hand, and of the Underwriters, on the other, in connection
with the statements or omissions which resulted in such losses, damages,
expenses, liabilities or claims, as well as any other relevant equitable
considerations. The relative benefits received by the Ferrellgas Parties on the
one hand and the Underwriters on the other shall be deemed to be in the same
respective proportions as the total proceeds from the offering (net of
underwriting discounts and commissions but before deducting expenses) received
by the Partnership, and the total underwriting discounts and commissions
received by the Underwriters, bear to the aggregate public offering price of the
Units. The relative fault of the Ferrellgas Parties, on the one hand, and of the

- 32 -



--------------------------------------------------------------------------------



 



Underwriters, on the other, shall be determined by reference to, among other
things, whether the untrue statement or alleged untrue statement of a material
fact or omission or alleged omission relates to information supplied by the
Ferrellgas Parties or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities and claims referred to in this subsection
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating, preparing to defend or
defending any Proceeding.
     (e) The Ferrellgas Parties and the Underwriters agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in subsection (d) above.
Notwithstanding the provisions of this Section 9, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Units underwritten by such Underwriter and distributed to the
public were offered to the public exceeds the amount of any damage which such
Underwriter has otherwise been required to pay by reason of such untrue
statement or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. The Underwriters’ obligations to contribute
pursuant to this Section 9 are several in proportion to their respective
underwriting commitments and not joint.
     (f) The indemnity and contribution agreements contained in this Section 9
and the covenants, warranties and representations of the Ferrellgas Parties
contained in this Agreement shall remain in full force and effect regardless of
any investigation made by or on behalf of any Underwriter, its partners,
directors, officers or members or any person (including each partner, officer,
director or member of such person) who controls any Underwriter within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, or by or on
behalf of the Ferrellgas Parties, their respective directors or officers or any
person who controls the Ferrellgas Parties within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act, and shall survive any termination of
this Agreement or the issuance and delivery of the Units. Each of the Ferrellgas
Parties and each Underwriter agree to notify each other promptly of the
commencement of any Proceeding against it and, in the case of the Ferrellgas
Parties, against any of their officers or directors in connection with the
issuance and sale of the Units, or in connection with the Registration
Statement, any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus or
any Permitted Free Writing Prospectus.
     10. Information Furnished by the Underwriters. The statements set forth in
the last paragraph on the cover page of the Prospectus and the statements set
forth in the first paragraph under the subheading “—Commissions and Discounts”
and under the subheading “—Price stabilization and short positions” under the
caption “Underwriting” in the Prospectus, only insofar as such statements relate
to the amount of selling concession and reallowance or to over-

- 33 -



--------------------------------------------------------------------------------



 



allotment and stabilization activities that may be undertaken by the
Underwriters, constitute the only information furnished by or on behalf of the
Underwriters, as such information is referred to in Sections 3 and 9 hereof.
     11. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram or facsimile and, if
to the Underwriters, shall be sufficient in all respects if delivered or sent to
UBS Securities LLC, 299 Park Avenue, New York, NY 10171-0026, Attention:
Syndicate Department; and if to the Ferrellgas Parties, shall be sufficient in
all respects if delivered or sent to the Partnership at the offices of the
Partnership at 7500 College Boulevard, Suite 1000, Overland Park, Kansas 66210
(facsimile: (913) 661-1537), Attention: Chief Financial Officer.
     12. Governing Law; Construction. This Agreement and any claim, counterclaim
or dispute of any kind or nature whatsoever arising out of or in any way
relating to this Agreement (“Claim”), directly or indirectly, shall be governed
by, and construed in accordance with, the laws of the State of New York. The
section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.
     13. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have exclusive jurisdiction over the adjudication of such matters, and the
Ferrellgas Parties hereby consent to the jurisdiction of such courts and
personal service with respect thereto. The Ferrellgas Parties hereby consent to
personal jurisdiction, service and venue in any court in which any Claim arising
out of or in any way relating to this Agreement is brought by any third party
against any Underwriter or any indemnified party. Each Underwriter and each of
the Ferrellgas Parties (on its behalf and, to the extent permitted by applicable
law, on behalf of its securityholders and affiliates) waives all right to trial
by jury in any action, proceeding or counterclaim (whether based upon contract,
tort or otherwise) in any way arising out of or relating to this Agreement. The
Ferrellgas Parties and each Underwriter agree that a final judgment in any such
action, proceeding or counterclaim brought in any such court shall be conclusive
and binding upon them and may be enforced in any other courts to the
jurisdiction of which they are or may be subject, by suit upon such judgment.
     14. Parties at Interest. The Agreement herein set forth has been and is
made solely for the benefit of the Underwriters and the Ferrellgas Parties and,
to the extent provided in Section 9 hereof, the controlling persons, partners,
directors, officers, members and affiliates referred to in such Section 9, and
their respective successors, assigns, heirs, personal representatives and
executors and administrators. No other person, partnership, association or
corporation (including a purchaser, as such purchaser, from any of the
Underwriters) shall acquire or have any right under or by virtue of this
Agreement.
     15. No Fiduciary Relationship. The Ferrellgas Parties each hereby
acknowledge that the Underwriters are acting solely as underwriters in
connection with the purchase and sale of the Partnership’s securities. The
Ferrellgas Parties each further acknowledge that the Underwriters are acting
pursuant to a contractual relationship created solely by this Agreement entered
into on

- 34 -



--------------------------------------------------------------------------------



 



an arm’s length basis, and in no event do the parties intend that the
Underwriters act or be responsible as a fiduciary to the Ferrellgas Parties,
their respective management, securityholders or creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the purchase and sale of the Partnership’s
securities, either before or after the date hereof. The Underwriters hereby
expressly disclaim any fiduciary or similar obligations to the Ferrellgas
Parties, either in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions, and the Ferrellgas
Parties each hereby confirm their understanding and agreement to that effect.
The Ferrellgas Parties and the Underwriters agree that they are each responsible
for making their own independent judgments with respect to any such transactions
and that any opinions or views expressed by the Underwriters to the Ferrellgas
Parties regarding such transactions, including, but not limited to, any opinions
or views with respect to the price or market for the Partnership’s securities,
do not constitute advice or recommendations to the Ferrellgas Parties. The
Ferrellgas Parties and the Underwriters agree that the Underwriters are acting
as principal and not the agent or fiduciary of the Ferrellgas Parties and no
Underwriter has assumed, and none of them will assume, any advisory
responsibility in favor of the Ferrellgas Parties with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Underwriter has advised or is currently advising the Ferrellgas
Parties on other matters). The Ferrellgas Parties hereby waive and release, to
the fullest extent permitted by law, any claims that they or their affiliates
may have against the Underwriters with respect to any breach or alleged breach
of any fiduciary, advisory or similar duty to the Ferrellgas Parties in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions.
     16. Counterparts. This Agreement may be signed by the parties in one or
more counterparts which together shall constitute one and the same agreement
among the parties.
     17. Successors and Assigns. This Agreement shall be binding upon the
Underwriters and the Ferrellgas Parties and their successors and assigns and any
successor or assign of any substantial portion of the Ferrellgas Parties’ and
any of the Underwriters’ respective businesses and/or assets.
     18. Miscellaneous. UBS, an indirect, wholly-owned subsidiary of UBS AG, is
not a bank and is separate from any affiliated bank, including any U.S. branch
or agency of UBS AG. Because UBS is a separately incorporated entity, it is
solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of securities.
Securities sold, offered or recommended by UBS are not deposits, are not insured
by the Federal Deposit Insurance Corporation, are not guaranteed by a branch or
agency, and are not otherwise an obligation or responsibility of a branch or
agency.
[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

- 35 -



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the understanding among the
Ferrellgas Parties and the several Underwriters, please so indicate in the space
provided below for that purpose, whereupon this Agreement and your acceptance
shall constitute a binding agreement among the Ferrellgas Parties and the
Underwriters, severally.

                  Very truly yours,    
 
                Ferrellgas Partners, L.P.    
 
                By: Ferrellgas, Inc., its general partner    
 
           
 
  By:   /s/ RYAN VANWINKLE    
 
           
 
      Name: Ryan VanWinkle    
 
      Title: Chief Financial Officer    
 
                Ferrellgas, L.P.    
 
                By: Ferrellgas, Inc., its general partner    
 
           
 
  By:   /s/ RYAN VANWINKLE    
 
           
 
      Name: Ryan VanWinkle    
 
      Title: Chief Financial Officer    
 
                Ferrellgas, Inc.    
 
           
 
  By:   /s/ RYAN VANWINKLE    
 
           
 
      Name: Ryan VanWinkle    
 
      Title: Chief Financial Officer    

Signature Page to Underwriting Agreement

 



--------------------------------------------------------------------------------



 



          Accepted and agreed to as of the date first above written, on behalf
of themselves and the other several Underwriters named in Schedule A attached
hereto:    
 
        UBS Securities LLC    
 
       
By:
  /s/ DREW HORN    
 
       
 
  Name: Drew Horn
Title: Executive Director    
 
       
By:
  /s/ STEPHEN PERICH    
 
       
 
  Name: Stephen Perich    
 
  Title: Associate Director    
 
        Barclays Capital Inc.    
 
       
By:
  /s/ BILL BEURKET    
 
       
 
  Name: Bill Beurket    
 
  Title: Managing Director    
 
        Wachovia Capital Markets, LLC    
 
       
By:
  /s/ DAVID HERMAN    
 
       
 
  Name: David Herman    
 
  Title: Director    

Signature Page to Underwriting Agreement

 